Citation Nr: 0910693	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for ulcerative colitis with 
colostomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to 
October 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In May 2008, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  

In September 2008, the Board requested an expert medical 
opinion from a Veterans Health Administration (VHA) 
physician.  A response was received in September 2008.  The 
Veteran and his representative were provided with a copy of 
the medical opinion obtained, and a written response has been 
filed, this issue is then before the Board for appellate 
review.

The Board notes that in December 2008 the Veteran submitted a 
written statement disagreeing with the VHA opinion, along 
with a form on which he indicated that he wished for the 
Board to remand his claim to the RO for readjudication in 
light of his submission.  However, the Veteran's statement 
constitutes argument, and is not new evidence, and therefore 
a remand to the RO for readjudication is not necessary.  See 
38 C.F.R. § 19.31 (2008). Thus, the Board will proceed with 
the Veteran's appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished

2.  Ulcerative colitis was not shown for more than 10 years 
after service, and the only medical opinion to address the 
etiology of ulcerative colitis with colostomy weighs against 
the claim.

CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis 
with colostomy are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2007) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2005 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.    The April 2005 RO rating decision reflects the 
initial adjudication and the July 2005 RO rating decision 
reflects the confirmation of the April 2005 rating decision 
pertaining to the claim for service connection for ulcerative 
colitis with colostomy.  Hence, the February 2005 letter-
which meets all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice 
requirement. 

Although the Veteran was not provided information regarding 
disability ratings and effective dates, such omission is not 
shown to prejudice the Veteran.  As the Board's decision 
herein denies the claim for service connection on appeal, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, and a September 2008 VHA opinion (as noted above).  
Also of record and considered in connection with the appeal 
is the transcript of the May 2008 Board hearing, as well as 
written statements provided by the Veteran, and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that his currently diagnosed ulcerative 
colitis with subsequent colostomy had its clinical onset 
during active military service, specifically in reference to 
his treatment in service for diarrhea, which he asserts 
continued after his discharge from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Review of the record reveals that while the Veteran was 
treated for complaints of diarrhea and abdominal cramps 
during service in June 1964.  The Veteran's August 1964 
separation examination shows a normal clinical evaluation of 
the abdomen and viscera, and anus and rectum.  No defects 
related to diarrhea, bloody stools, or ulcerative colitis 
were noted. Significantly, moreover, the Veteran denied 
frequent indigestion, stomach and liver trouble, or 
intestinal trouble on a contemporaneous self report.  No 
complaints relevant to diarrhea, bloody stools, or ulcerative 
colitis were noted by the Veteran.  Additionally, the 
Veteran's February 1965 Army National Guard physical 
examination shows a normal clinical evaluation of the abdomen 
and viscera, and anus and rectum, with no complaints, 
findings, or diagnosis of diarrhea or ulcerative colitis. 

Private Baptist Hospital treatment records in 1967 and 1968 
show that the Veteran complained of loose stools.  A January 
1967 GI series report reflects that ulceration was not seen.  
An August 1968 consultation record reflects that the Veteran 
complained of recurrent diarrhea and abdominal cramps off and 
on for the last six months.  Physical findings revealed a 
healthy young male with acute abdominal tenderness and 
recurrent cramps in the right lower quadrant.  Rectal 
examination was essentially negative except the Veteran was 
extremely tender.  The impression was possible appendicitis, 
rule out irritable colon.  An August 1968 Baptist Hospital 
report shows that a Barium enema and GI series revealed good 
distension of the large bowel wall and no stiffening of the 
bowel of the type associated with ulcerative colitis was 
evident.  An August 1968 sigmoidoscopy was essentially 
negative.  An August 1968 private treatment record notes that 
the Veteran had an episode with irritable bowel syndrome and 
had a mass of thrombus hemorrhoids.  Private medical records 
show that the Veteran received treatment for thrombus 
hemorrhoids from February 1969 through June 1974.  A May 1975 
private medical record notes that the Veteran had lost a 
child in the past week, had lost weight, and was tender in 
the area between the rectum and the coccyx.  It was noted to 
rule out ulcerative colitis, consider irritable bowel 
syndrome, and reactive depression.  

A May 1975 VA hospital inpatient summary reveals that the 
Veteran presented with an eight year history of having loose 
bowel movement.  The Veteran reported having loose stools 
beginning around 1966 and has mostly had rectal tenesmus 
throughout the last eight years.  The Veteran reported 
current rectal pain and occasional noted mucous and sometimes 
pus in his stools.  There was a denial of nausea, vomiting, 
hematemesis, jaundice, bloody stools or floating stools.  It 
was noted that the Veteran had a history of hemorrhoids.  The 
Veteran had a 25 to 35 pound weight loss over the last three 
months.  Physical examination revealed external hemorrhoids, 
stool was hemotest positive.  A GI consultation and 
sigmoidoscopy revealed a moderate involvement of the 
rectosigmoid and changes consistent with ulcerative colitis.  
The diagnosis was ulcerative colitis.  

An August 1975 VA hospital discharge summary reflects that 
the Veteran reported diarrhea was first noticed while in 
Vietnam, but it was a problem among the men there and he 
never received treatment.  The Veteran stated that diarrhea 
with rectal pain returned in 1966 and he was diagnosed at a 
South Carolina hospital as  a nervous disorder.  He asserted 
that ulcerative colitis was diagnosed at the Baptist Hospital 
in 1968.  The Veteran reported his current symptoms as 
diarrhea associated with severe rectal pain lasting usually 
through the day.  The final diagnosis was inflammatory bowel 
disease, probable ulcerative colitis and internal 
hemorrhoids.

A September 1975 VA psychiatry record reflects that the 
Veteran reported an eight year history of ulcerative colitis 
and he was currently admitted for treatment of thrombosed 
internal hemorrhoids.  Presently, the Veteran's ulcerative 
colitis was in remission.  The Veteran described a 
significant job loss eight years earlier, close to the time 
when his ulcerative colitis began.  He has had exacerbations 
and remissions since that time unprovoked by demonstrable 
emotional upset.  The examiner's diagnosis included 
psychophysiologic gastrointestinal disorder.  

VA medical records dated from September 1975 to December 2004 
reflect ongoing treatment for gastrointestinal disorders, to 
include ulcerative colitis and inflammatory bowel disease.  
In April 1987, the Veteran underwent a colostomy for ongoing 
signs and symptoms of ulcerative colitis.  At that time, it 
was noted he had problems with tenderness, recurrent 
diarrhea, and occasional bloody, mucous stool.  Repeated 
colonoscopies and biopsies had found changes only consistent 
with ulcerative colitis.  It was also noted that the Veteran 
had renal stones in 1968 and ulcerative colitis was diagnosed 
in 1975.

During the May 2008 Board hearing, the Veteran testified that 
he had diarrhea often while in Vietnam, but did not always 
seek treatment as many soldiers in Vietnam were experiencing 
diarrhea.  He testified to his belief that his ulcerative 
colitis began in service.  

The competent medical evidence of record shows that the 
Veteran has ulcerative colitis with colostomy; accordingly, 
the remaining question is whether such is related to his 
active military service.  After a careful review of the 
available evidence, the Board finds that the preponderance of 
such evidence is against a finding that the Veteran has 
ulcerative colitis with colostomy as a result of his active 
military service.

In this case, the Veteran was treated for diarrhea and 
abdominal cramps on one occasion in service; however, his 
separation examination in August 1964 was negative for 
complaints, findings or diagnosis of ulcerative colitis.  At 
that time the Veteran did not report a history of diarrhea 
and he specifically denied having stomach and intestinal 
trouble.  The Veteran was seen for complaints of loose stools 
in June 1967; however, at that time diagnostic testing did 
not reveal any evidence of ulcerative colitis.  In fact, the 
first diagnosis of ulcerative colitis was made in May 1975, 
where diagnostic testing first revealed changes consistent 
with ulcerative colitis.  Such a long interval of time 
between service separation and the earliest documentation of 
the disease is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, a September 1975 VA psychiatry record indicates 
that the Veteran's ulcerative colitis had it's onset in 
connection with a significant post-service job loss.  The 
Board finds the absence of medical evidence of continuity of 
symptomatology outweighs the Veteran's statements of 
continuity.

Furthermore, the Board notes that the only medical opinion to 
address the medical relationship, if any, between the 
Veteran's ulcerative colitis with colostomy and service 
weighs against the claim.  

In this regard, in September 2008, the matter was referred to 
VHA for an expert opinion regarding the etiology of the 
Veteran's ulcerative colitis with colostomy.

A September 2008 VHA opinion was obtained from the Chief 
medical physician of the gastroenterology section at the 
Providence VA medical center (VAMC).  The VA physician 
performed a comprehensive review of the Veteran's claims 
file, and discussed pertinent medical evidence, as noted 
above.  Based on his review of the factual evidence of 
record, the VA physician opined that the likelihood that the 
Veteran's currently diagnosed chronic ulcerative colitis had 
its clinical onset during active military service was 
unlikely.  The VA physician explained that although the 
Veteran reported frequent loose stools while in Vietnam, 
there was no mention of rectal bleeding or bloody diarrhea 
which is a frequently observed symptom in ulcerative colitis.  
In addition, the 1967 and 1968 medical evaluation after 
military service did not show any evidence of ulcerative 
colitis.  Both barium enema and sigmoidoscopy did not reveal 
evidence of ulcerative colitis.  He furthered that the 
natural course of ulcerative colitis is usually persistent 
and progressive in the absence of proper medical therapy.  
Therefore, it is unlikely that the disease would remit during 
1967 to 1968 and become active again in 1975 when the disease 
was finally diagnosed.   

The Board finds that the September 2008 VA physician's 
opinion constitutes probative evidence on the medical nexus 
questions-based as it was on review of the Veteran's 
documented medical history and assertions.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  Significantly, neither the 
Veteran nor his representative has presented or identified 
any contrary medical opinion that would, in fact, support the 
claim for service connection for ulcerative colitis with 
colostomy, even though during the May 2008 hearing, the 
undersigned agreed to hold the record open for 60 days to 
specifically afford the Veteran the opportunity to submit a 
medical nexus opinion.  To date, neither the Veteran nor his 
representative has submitted a medical nexus opinion.  The 
Board also points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).

The Board does not doubt the sincerity of the Veteran's 
belief that he developed ulcerative colitis as a result of 
his service.  The Veteran has stated that he had diarrhea 
beginning in service and he is competent to testify about 
observable symptoms, such as having diarrhea.  See 38 C.F.R. 
§ 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, as 
explained above, the medical evidence on file is against the 
claim.

For all of the foregoing reasons, the claim for service 
connection for ulcerative colitis with colostomy must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent and probative evidence 
does not support the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for ulcerative colitis with colostomy is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


